Citation Nr: 1507298	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-33 532	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee instability, status-post surgical reconstruction.

2.  Entitlement to a rating in excess of 20 percent for L5-S1 herniated nucleus pulposus (HNP).

3.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office in Boston, Massachusetts (RO).

In October 2009, the Veteran testified before a Veterans Law Judge (VLJ) who was later designated to serve as the Acting Chairman of the Board.  As he was no
longer able to adjudicate claims for veterans' benefits while serving as Acting Chairman of the Board, the Veteran was provided with a new hearing before another VLJ, in compliance with 38 C.F.R. § 20.700.  Transcripts of both hearings are associated with the Veteran's claims file.

In April 2013, the Board remanded the present case to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  Following this development, the claims on appeal were readjudicated by the AOJ and the denials for rating increases for the right knee and lumbosacral spine disabilities and a TDIU were confirmed in a September 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in October 2013 and the Veteran thereafter continued his appeal.   




FINDING OF FACT

In late December 2014, the Board was notified by the Veteran's widow that he died in mid-December 2014.  VA subsequently verified the Veteran's death via inquiry with the Social Security Administration (SSA) in February 2015. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, as this appeal was pending before the Board, the Board was notified by the Veteran's widow via telephone contact in late December 2014 that he had died in mid-December 2014.  VA subsequently verified the Veteran's death through an inquiry with the SSA in February 2015.       

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


